DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to automated management of the receipt of goods items in a warehouse. Each independent claim identifies the uniquely distinct features:
a non-transitory storage device having embodied therein one or more routines to manage the receipt of goods items at a location; and 
one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include: 
a face recognition engine, which when executed by the one or more processors, uses one or more facial features of a user to recognize the user as an authorised person; 
a dialogue manager engine, which when executed by the one or more processors, obtains from the authorised person, a stated number of goods items being delivered; 
a quantification engine, which when executed by the one or more processors, receives an image of the goods items and calculates the number of goods items appearing in the image; 
a comparison engine, which when executed by the one or more processors, compares the calculated number of goods items with the stated number of goods items, and in the event of a substantial match, records the calculated number of goods items; and 
a performance improvement engine, which when executed by the one or more processors, uses the image of the goods items to re-tune one or more configuration variables of the 

The closest prior art, US 2020/0121533 A1 (“Will, IV”); US 2014/0351163 A1 (“Tussy”); US 2014/0195424 A1 (“Zheng et al”); US 2021/0279475 A1 (“Tusch et al.”); US 2006/0239545 A1 (“Tedesco et al.”); US 2021/0133758 A1 (“Mathews et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664